Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 1 of 26

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

X

GLD, an infant, by her mother and natural guardian, GD, and GD,

individually, Case No.:
19 CV 04314

Plaintiffs,
-against- FIRST AMENDED

COMPLAINT
with

THE CITY OF NEW YORK, THE NEW YORK CITY DEPARTMENT JURY DEMAND

OF HOUSING PRESERVATION AND DEVELOPMENT, NEW YORK CITY
DEPARTMENT OF HOMELESS SERVICES, NYC HUMAN RESOURCES
ADMINISTRATION, THE ADMINISTRATION OF CHILDREN SERVICES,
LAM/KM/MK, known by various aliases, an individual agent, servant
And/or employee, representative or contractor of the named defendants,
CHILDREN’S RESCUE FUND, UNIVERSITY HOLDINGS LLC, ABC
CORPORATIONS 1-12, XYZ CORPORATIONS 1-12, JANE DOES 1-12 and
JOHN DOES 1-12,

Defendants.
x

 

Plaintiffs GLD, by her mother and natural guardian, GD, and GD, individually, by their

attorneys, The Mandel Law Firm, allege, upon information and belief, as follows:

Preliminary Statement

This civil rights civil action for bodily injuries and other damages arises under the

Fourteenth Amendment to the United States Constitution, the Civil Rights Act of 1871, the

Americans with Disabilities Act of 1990, 42 U.S.C §12101, et seq. [“ADA”], §504 of the

Rehabilitation Act of 1973, 29 U.S.C. §794, the Education Amendments of 1972, 20 U.S.C.

§1681(a), et. seq. [“Title 1X”], 42 U.S.C. §1983, 42 U.S.C. §1988, 42 U.S.C. §1331, 42 U.S.C.

§1343(3), 28 U.S.C. §1367(a) and Article Ill of the United States Constitution, in addition to

other applicable federal and New York State law.
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 2 of 26

On February 13, 2018, infant plaintiff, GLD, a developmentally-disabled minor,
suffered a physical assault, sexual assault and molestation while at her family’s residential
apartment and home located at 1805 University Avenue, Apt. 3D, Bronx NY 10453, which
assault was perpetrated, upon information and belief, by defendant LAM/KM/MK said
individual is known by various names and/or aliases, an agent, servant and/or employee,
representative or contractor of the above-named defendants, while in the course and scope
of his employment with, upon information and belief, the defendant Children’s Rescue Fund,
a contractor of defendants The City of New York, defendant Department of Homeless Services
and/or one or more of the New York City and New York State agencies, authorities,
departments, divisions or other entities named as defendants in this complaint.

Upon information and belief, defendant LAM/KM/MK (known by three different
names/aliases) currently is charged with additional crimes. His actual names and/aliases
are or will be made known to defense counsel but have not been listed in plaintiffs’ First
Amended Complaint given the aforesaid criminal complaints and because this case remains
under seal.

The subject home and apartment is owned by defendant University Holdings LLC and
apparently leased or rented, to defendant The City of New York and one or more of the
defendant New York City and New York State agencies, authorities, departments, divisions or
other entities named in this complaint, pursuant to written agreement or otherwise. The extent
to which defendants are responsible for the security, operation, maintenance, management
and control of the subject home and apartment has yet to be ascertained.

Plaintiffs further allege that, on February 13, 2018 and for several days thereafter,
infant plaintiff GLD was improperly removed by, and detained in the custody and control of,

the defendant, The City of New York and one or more of the defendant New York City and New

2
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 3 of 26

York State agencies, authorities, departments, divisions or other entities named in this
complaint, which defendants were careless, negligent and reckless in failing to properly care
for and control the infant plaintiff, GLD, thereby causing, permitting or otherwise allowing her
to wander from the premises where she had been detained on one or multiple occasions; and
in further refusing or neglecting to notify the infant plaintiff's mother, plaintiff GD, and family.
Upon information and belief, she may have suffered further physical assault, sexual assault
and molestation while without supervision during her time in temporary custody.

Plaintiffs further allege that, at all times relevant, defendants The City of New York and
the defendant New York City and New York State agencies, authorities, departments, divisions
or other entities named in this complaint, by their agents, servants and employees, were
negligent, careless and reckless and/or deliberately indifferent to the physical and sexual
assault(s) endured by the infant plaintiff GLD and/or others, despite having actual and/or
constructive notice that same had occurred and/or were ongoing.

Plaintiffs further allege that defendants’ established custom & practice, regulations,
guidelines, standard operation procedures and protocols either caused or substantially
contributed to the assault(s) endured by GLD, and that the failure to adequately supervise,
control and care for the infant plaintiff, GLD, despite having improperly taking her from her
mother, plaintiff GD, and family, given all the attendant circumstances, was in violation of her

civil rights, as are more specifically set forth below.

Jurisdiction and Venue
1. This Honorable Court has jurisdiction over the above-captioned civil action pursuant to
the Fourteenth Amendment to the United States Constitution, the Civil Rights Act of

1871, the Americans with Disabilities Act or 1990, 42 U.S.C §12101, et seq. [“ADA”],
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 4 of 26

§504 of the Rehabilitation Act of 1973 and 29 U.S.C. §794, the Education

 

Amendments of 1972, 20 U.S.C. §1681/(a), et. seq. [“Title 1X”].

. This Honorable Court also has jurisdiction over the above-captioned civil action
pursuant to 42 U.S.C. §1983, 42 U.S.C. §1988, 42 U.S.C. §1331, 42 U.S.C. §1343(3),
Article Ill of the United States Constitution and supplemental jurisdiction pursuant to
28 U.S.C. §1367(a).

. Venue in this Honorable Court is proper, pursuant to 28 U.S.C. §1396(b), in that all
parties either reside, are incorporated and/or transact or do business in the City and
State of New York.

. At all times relevant, plaintiffs were and still are residents of Bronx County, in the City
and State of New York.

. Upon information and belief, at all times relevant, all defendants are either entities
incorporated, transacting or doing business in the City and/or State of New York or

persons residing in the City and/or State of New York.

Parties

. At all times relevant, the infant plaintiff GLD, was and still is, entitled to special
education and related services under the Individuals with Disabilities Education
Improvement Act, 20 U.S.C. §1400, et. seq. [“IDEIA”] and is so-designated pursuant to
New York State law and New York City Department of Education procedures and
guidelines; and, as such, is considered “intellectually disabled.”

. At all times relevant, the infant plaintiff GLD, by reason of age, infirmities, intellectual

disability, physical and cognitive disabilities & deficits and otherwise, is not capable or
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 5 of 26

understanding and appreciating many risks and dangers associated with her
environment and activities, including prohibited social situations and sexual activities.

8. Plaintiff GD is the mother and natural guardian of plaintiff GLD as well as her sole legal
guardian.

9. At all times relevant, defendant The City of New York [“The City”] was and still is a
municipal corporation duly-organized and existing pursuant to the laws of the State of
New York.

10. At all times relevant, defendant New York City Department of Housing Preservation
and Development [“HPD”], was and still is a department, division, agency, subsidiary
or other such entity of defendant, The City of New York, a municipal corporation duly-
organized and existing pursuant to the laws of the State of New York.

11. At all times relevant, defendant NYC Department of Homeless Services [“DHS”], was
and still is a department, division, agency, subsidiary or other such entity of defendant,
The City of New York, a municipal corporation duly-organized and existing pursuant to
the laws of the State of New York.

12.At all times relevant, defendant NYC Human Resources Administration [“HRA”], was
and still is a department, division, agency, subsidiary or other such entity of defendant,
The City of New York, a municipal corporation duly-organized and existing pursuant to
the laws of the State of New York.

13.At all times relevant, defendant Administration for Children’s Services [“ACS”], was and
still is a department, division, agency, subsidiary or other such entity of defendant, The
City of New York, a municipal corporation duly-organized and existing pursuant to the

laws of the State of New York.
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 6 of 26

14. Atall times relevant, defendants and/or their contractors, retained, hired or otherwise
employed defendant LAM/KM/MK as an agent, servant and/or employee,
representative or contractor, to work within New York City’s municipal government.

15. At all times relevant, defendant Children’s Rescue Fund is and was a New York 501 (C)
(3) not-for-profit organization, non-profit corporation or other entity retained by
defendants The City of New York, NYC Department of Homeless Services and/or other
agencies, departments named as defendants in this civil action, by written agreement
or otherwise, to perform various services to homeless persons and families.

16. At all times relevant, defendant University Holdings LLC is and was a New York
corporation, limited liability corporation and/or other entity and the owner of 1805
University Avenue, Apt. 3D, Bronx NY 10453 and responsible for the ownership,
management, maintenance, control and security of the subject premises and
apartment.

17. At all times relevant, defendants retained, hired or otherwise employed defendants
ABC Corporations, 1-12 and XYZ Corporations 1-12, said names being fictitious, as
independent contractors, contractors, subcontractors, managers, agents, agencies or
other entities to work within New York City’s municipal government.

18. At all times relevant, defendants retained, hired or otherwise employed defendants
Jane Does 1-12 and John Does 1-12, said names being fictitious, as agents, servants
and/or employees, representatives or contractors to work within the New York City
municipal government.

Notice of Claim
19. On or about May 10, 2018, two (2) separate Personal Injury Claim Forms [a “notice of

claim”] were timely served upon The City on behalf of plaintiffs and in compliance with

6
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 7 of 26

the applicable provisions of the General Municipal Law. Annexed as “Exhibit A,” and
incorporated herein by reference, are copies of those notices of claim.

20. The aforesaid notices of claim were timely served upon The City within ninety (90) days
after the claims accrued and more than thirty (30) days have elapsed since the service
of the aforesaid notice of claim; and, despite the timely notices of claim, defendant
The City has, to date, refused or neglected to pay, adjust, compromise or otherwise
settle plaintiffs’ claims.

21. This civil action is commenced within one-year-and-ninety-days after the claims
accrued and plaintiffs have complied with all conditions precedent for instituting this
civil action against The City.

22.0n or about May 10, 2018, two (2) separate Personal Injury Claim Forms [a “notice of
claim”] were timely served upon defendant HPD on behalf of plaintiffs and in
compliance with the applicable provisions of the General Municipal Law. Annexed as
“Exhibit B,” and incorporated herein by reference, are copies of those notices of claim.

23. The aforesaid notices of claim were timely served upon defendant HPD within ninety
(90) days after the claims accrued and more than thirty (30) days have elapsed since
the service of the aforesaid notice of claim; and, despite the timely notices of claim,
defendant HPD has, to date, refused or neglected to pay, adjust, compromise or
otherwise settle plaintiffs’ claims.

24. This civil action is commenced within one-year-and-ninety-days after the claims
accrued and plaintiffs have complied with all conditions precedent for instituting this
civil action against HPD.

25.On or about May 10, 2018, two (2) separate Personal Injury Claim Forms [a “notice of

claim”] were timely served upon defendant DHS on behalf of plaintiffs and in

7
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 8 of 26

compliance with the applicable provisions of the General Municipal Law. Annexed as
“Exhibit C,” and incorporated herein by reference, are copies of those notices of claim.

26. The aforesaid notices of claim were timely served upon defendant DHS within ninety
(90) days after the claims accrued and more than thirty (30) days have elapsed since
the service of the aforesaid notice of claim; and, despite the timely notices of claim,
defendant DHS has, to date, refused or neglected to pay, adjust, compromise or
otherwise settle plaintiffs’ claims.

27. This civil action is commenced within one-year-and-ninety-days after the claims
accrued and plaintiffs have complied with all conditions precedent for instituting this
civil action against DHS.

28.0n or about May 10, 2018, two (2) separate Personal Injury Claim Forms [a “notice of
claim”] were timely served upon defendant HRA on behalf of plaintiffs and in
compliance with the applicable provisions of the General Municipal Law. Annexed as
“Exhibit D,” and incorporated herein by reference, are copies of those notices of claim.

29. The aforesaid notices of claim were timely served upon defendant HRA within ninety
(90) days after the claims accrued and more than thirty (30) days have elapsed since
the service of the aforesaid notice of claim; and, despite the timely notices of claim,
defendant HRA has, to date, refused or neglected to pay, adjust, compromise or
otherwise settle plaintiffs’ claims.

30. This civil action is commenced within one-year-and-ninety-days after the claims
accrued and plaintiffs have complied with all conditions precedent for instituting this
civil action against HRA.

31.0n or about May 10, 2018, two (2) separate Personal Injury Claim Forms [a “notice of

claim”] were timely served upon defendant ACS on behalf of plaintiffs and in

8
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 9 of 26

compliance with the applicable provisions of the General Municipal Law. Annexed as
“Exhibit E,” and incorporated herein by reference, are copies of those notices of claim.

32. The aforesaid notices of claim were timely served upon defendant ACS within ninety
(90) days after the claims accrued and more than thirty (30) days have elapsed since
the service of the aforesaid notice of claim; and, despite the timely notices of claim,
defendant ACS has, to date, refused or neglected to pay, adjust, compromise or
otherwise settle plaintiffs’ claims.

33. This civil action is commenced within one-year-and-ninety-days after the claims
accrued and plaintiffs have complied with all conditions precedent for instituting this
civil action against ACS.

Allegations Common to All Counts

34.Plaintiffs repeat and reiterate each and every prior allegation as if set forth herein at
length.

35.At all times relevant, GLD, a developmentally-disabled minor, did reside and resides
with her mother and natural guardian, GD, in The Bronx, NY.

36.At all times relevant, plaintiffs are and were residents, tenants, recipients of public
assistance and New York City residents otherwise participating in the New York City
public housing system created, owned, operated, managed, supervised and controlled
by defendants.

37.At all times relevant, defendants are and were under a duty to plaintiffs, and are and
were responsible for the direction, strategies, functions, initiatives, activities,
budgeting, funding, management, supervision, operations, logistics and oversight of
the public housing, public shelter and homeless services provided to New York City

residents, such as plaintiffs.
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 10 of 26

38. At all times relevant, upon information and belief, infant plaintiff GLD was and is a

qualified individual with a disability pursuant to the Americans with Disabilities Act or

 

1990, 42 U.S.C §12101, et seq. [“ADA”], §504 of the Rehabilitation Act of 1973, 29

 

U.S.C. §794 and the Education Amendments of 1972, 20 U.S.C. §1681/(a), et. seq.
[“Title IX”].

39.At all times relevant, defendants have acknowledged, and continue to expressly
acknowledge, that infant plaintiff GLD is a qualified individual with a disability pursuant

to the Americans with Disabilities Act or 1990, 42 U.S.C §12101, et seq. [“ADA”], §504

 

of the Rehabilitation Act of 1973, 29 U.S.C. §794 and the Education Amendments of
1972, 20 U.S.C. §1681/(a), et. seq. [“Title IX”].

40.At all times relevant, the infant plaintiff GLD met all criteria under applicable New York
City, New York State and federal laws, statutes, codes, regulations and guidelines for
designation as a developmentally-disabled minor and entitled to all the rights and
benefits associated with such designation.

41.At all times relevant, and on or about February 13, 2018, the infant plaintiff suffered
from events of violence, sexual assault, intimidation, harassment, sexual harassment,
threats of violence, unwanted sexual advances, misconduct and outrageous conduct,
negligence, carelessness and recklessness on the part of defendant LAM/KM/MK
while in the course and scope of his employment as an agent, servant, and/or
employee, representative or contractor of defendants.

42. At all times relevant, upon information and belief, and on or about February 13, 2018,
the New York City Police Department [“NYPD”] responded to the sexual assault of

infant plaintiff GLD at the premises commonly known as 1805 University Avenue, Apt.

10
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 11 of 26

3D, Bronx NY 10453, conducted an investigation and eventually arrested defendant
LAM/KM/MK.

43.At all times relevant, upon information and belief, the criminal investigation and arrest
of defendant LAM/KM/MK was referred to the Bronx County District Attorney's Office.
The status of that investigation is unknown to plaintiffs.

44.At all times relevant, upon information and belief, defendant LAM/KM/MK has been
arrested and charged in the City of New York and charged with multiple offenses since
the incident subject of the instant civil action. The status of those investigations
and/or proceedings is unknown to plaintiffs.

First Count
Americans with Disabilities Act or 1990, 42 U.S.C §12101, et seq. [“ADA”]

Ad. Plaintiffs repeat and reiterate each and every prior allegation as if set forth herein at
length.

46. Defendants are recipients of federal funding and each are considered a “public entity”
pursuant to 28 C.F.R. §35.104.

47. At all times relevant, infant plaintiff GLD was and is a qualified individual with a
disability pursuant to the Americans with Disabilities Act or 1990, 42 U.S.C §12101,
et seq. [“ADA”].

48. At all times relevant, defendants have acknowledged, and continue to expressly
acknowledge, that infant plaintiff GLD is a qualified individual with a disability pursuant
to the Americans with Disabilities Act or 1990, 42 U.S.C §12101, et seq. [“ADA”}.

49. The ADA prohibits discrimination on the basis of disability by public entities; including,

but not limited to, all services, programs and activities provided or made available by

11
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 12 of 26

state and local governments or any of their instrumentalities or agencies, regardless
of their receipt of any federal financial assistance.

50.The ADA defines a person with a disability as someone with “a physical or mental
impairment that substantially limits one or more of the major life activities of such
individual: a record of such impairment; or being regarded as having such and
impairment.” 28 C.F.R. § 35.104.

51. Title II of the ADA, in pertinent part, provides: ‘[n]o qualified individual with a disability
shall, by reason of such disability, be excluded from participation in or be denied the
benefits of the services, programs or activities of a public entity, or be subjected to
discrimination by any such entity.”

52. At all times relevant, defendants were under a duty to persons, such as plaintiffs, to
provide an accessible, safe, welcoming and productive living environment.

53. At all times relevant, defendants were under a duty to persons, including the infant
plaintiff GLD, to retain, hire, train, maintain, manage, supervise and control their
agents, servants and/or employees, representatives and contractors, such as
defendant LAM/KM/MkK in order to prevent physical assault, battery, sexual assault,
sexual molestation, sexual harassment and other forms of discrimination; including,
but not limited to, that which was perpetrated by defendant “John Doe” upon the infant
plaintiff GLD.

54, At all times relevant, defendants were under a duty to persons, such as the infant
plaintiff GLD, to research, create, generate, maintain, modify and evaluate standard
operating procedures, protocols, rules, regulations to provide security, prevent
discrimination and a violation of a person's civil rights and civil liberties; including but

not limited to, unwanted sexual advances, threats of violence, violence, physical

12
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 13 of 26

assault, battery, sexual assault, sexual molestation, sexual harassment sexual
misconduct and other outrageous conduct on the part of their agents, servants and/or
employees, representatives and contractors.

55. At all times relevant, defendants otherwise were under a duty to plaintiffs to recognize
and prevent discrimination and a violation of a person’s civil rights and civil liberties;
including but not limited to, unwanted sexual advances, threats of violence, violence,
physical assault, battery, sexual assault, sexual molestation, sexual harassment
sexual misconduct and other outrageous conduct on the part of their agents, servants
and/or employees, representatives and contractors.

56. At all times relevant, defendants were under a duty to persons, such as plaintiffs, to
retain, hire, train, educate, monitor, supervise and control their agents, servants and
employees whose acts and/or omissions, or deliberate indifference either caused, or
substantially contributed to, the aforesaid physical and sexual assaults, discrimination
and violations of civil rights and civil liberties.

57. Due to, or as a consequence of, the breaches of duty, discrimination and violations of
civil rights and civil liberties aforesaid, the infant plaintiff GLD endured unwelcome,
severe and pervasive and otherwise offensive physical assault, battery, sexual assault,
sexual molestation and sexual harassment at her residential apartment and elsewhere
due to the negligence, carelessness, recklessness, deliberate indifference, willful &
wanton misconduct, intentional conduct or bad faith failure acts and/or omissions of
defendants.

58. As a result of defendants’ acts and/or omissions to act as aforesaid, infant plaintiff
GLD suffered severe and permanent physical, psychological and emotional injuries;

including, but not limited to, aggravations and exacerbations of prior and ongoing

13
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 14 of 26

physical, psychiatric, psychological and emotional conditions; diffuse physical and
bodily injuries, internal injuries, fear, anxiety, stress, anger, depression, diminished
cognitive and motor skills, weight gain & weight loss, loss of and/or diminished
memory, diminished social skills and functioning and loss of enjoyment of life.

59. Plaintiff GD also has suffered the serious, ongoing and permanent loss and/or
diminishment of the services, relationship and companionship of her daughter, infant
plaintiff GLD; including, but not limited to, having incurred, and will continue in the
future to incur, the monetary costs & expenses associated with the care of her infant
daughter; having expended, and will continue in the future to expend, additional time
and effort to care for her infant daughter; and, having incurred, and will in the future
continue to incur, serious, ongoing and permanent harm to her usual & customary
household, family and employment duties as well as her social activities and other
pursuits.

60. Due to, or as a consequence of, the breaches of duty, discrimination and violations of
civil rights and civil liberties aforesaid, plaintiffs have suffered damages in an amount
to be determined at trial.

Second Count
Violations of §504 of the Rehabilitation Act of 1973

61. Plaintiffs repeat and reiterate each and every prior allegation as if set forth herein at
length.

62. The defendants are recipients of federal funding and each are considered a “public
entity” pursuant to 28 C.F.R. §35.104.

63. At all times relevant, infant plaintiff GLD was and is a qualified individual with a

disability pursuant to §504 of the Rehabilitation Act of 1973, 29 U.S.C. §794.

 

14
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 15 of 26

64. At all times relevant, defendants have acknowledged, and continue to expressly
acknowledge, that infant plaintiff GLD is a qualified individual with a disability pursuant
to §504 of the Rehabilitation Act of 1973, 29 U.S.C. §794.

65. Under §504 of the Rehabilitation Act of 1973, 29 U.S.C. §794, a person with a
disability is defined as someone having “a physical or mental impairment that
substantially limits one or more of the major life activities of such individual; or being
regarded as having such impairment.” 34 C.F.R. § 104.3.

66. Section 504 provides: “[n]o otherwise qualified individual with a disability...shall,
solely by reason of her or his disability, be excluded from the participation in, be denied
the benefits of, or be subjected to discrimination under any program or activity
receiving federal financial assistance.”

67. At all times relevant, defendants were under a duty to persons, such as infant plaintiff
GLD, to provide an accessible, safe, welcoming and productive living environment.
68. At all times relevant, defendants were under a duty to persons, including the infant
plaintiff GLD, to retain, hire, train, maintain, manage, supervise and control their
agents, servants and employees, such as defendant LAM/KM/MkK in order to prevent
physical assault, battery, sexual assault, sexual molestation, sexual harassment and
other forms of discrimination; including, but not limited to, that which was perpetrated

by defendant LAM/KM/MK upon the infant plaintiff GLD.

69. At all times relevant, defendants were under a duty to persons, such as the infant
plaintiff GLD, to research, create, generate, maintain, modify and evaluate standard
operating procedures, protocols, rules, regulations to prevent discrimination and a
violation of a person’s civil rights and civil liberties; including but not limited to,

unwanted sexual advances, threats of violence, violence, physical assault, battery,

15
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 16 of 26

sexual assault, sexual molestation, sexual harassment sexual misconduct and other
outrageous conduct on the part of their agents, servants and/or employees,
representatives and contractors.

70. At all times relevant, defendants otherwise were under a duty to plaintiffs to recognize
and prevent discrimination and a violation of a person’s civil rights and civil liberties;
including but not limited to, unwanted sexual advances, threats of violence, violence,
physical assault, battery, sexual assault, sexual molestation, sexual harassment
sexual misconduct and other outrageous conduct on the part of their agents, servants
and/or employees, representatives and contractors.

71, At all times relevant, defendants were under a duty to persons to retain, hire, train,
educate, monitor, supervise and control their agents, servants and/or employees,
representatives and contractors, whose acts and/or omissions, or deliberate
indifference either caused, or substantially contributed to, the aforesaid physical and
sexual assaults, discrimination and violations of civil rights and civil liberties.

72. Due to, or as a consequence of, the breaches of duty, discrimination and violations of
civil rights and civil liberties aforesaid, the infant plaintiff GLD endured unwelcome,
severe and pervasive and otherwise offensive physical assault, battery, sexual assault,
sexual molestation and sexual harassment at her school due to the negligence,
carelessness, recklessness, deliberate indifference, willful & wanton misconduct,
intentional conduct or bad faith failure acts and/or omissions of defendants.

73. As a result of defendants’ acts and/or omissions to act as aforesaid, infant plaintiff
GLD suffered severe and permanent physical, psychological and emotional injuries;
including, but not limited to, aggravations and exacerbations of prior and ongoing

physical, psychiatric, psychological and emotional conditions; diffuse physical and

16
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 17 of 26

bodily injuries, internal injuries, fear, anxiety, stress, anger, depression, diminished
cognitive and motor skills, weight gain & weight loss, loss of and/or diminished
memory, diminished social skills and functioning and loss of enjoyment of life.

74. Plaintiff GD also has suffered the serious, ongoing and permanent loss and/or
diminishment of the services, relationship and companionship of her daughter, infant
plaintiff GLD; including, but not limited to, having incurred, and will continue in the
future to incur, the monetary costs & expenses associated with the care of her infant
daughter; having expended, and will continue in the future to expend, additional time
and effort to care for her infant daughter; and, having incurred, and will in the future
continue to incur, serious, ongoing and permanent harm to her usual & customary
household, family and employment duties as well as her social activities and other
pursuits.

75. Due to, or as a consequence of, the breaches of duty, discrimination and violations of
civil rights and civil liberties aforesaid, plaintiffs have suffered damages in an amount
to be determined at trial.

Third Count

Education Amendments of 1972, 20 U.S.C. §1681(a), et. seq. [“Title IX”]

76.Plaintiffs repeat and reiterate each and every prior allegation as if set forth herein at
length.

77. The defendants are recipients of federal funding and each are considered a “public
entity” pursuant to 28 C.F.R. §35.104.

78. At all times relevant, infant plaintiff GLD was and still is a person with a disability

pursuant to Title IX.

17
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 18 of 26

79. At all times relevant, defendants have acknowledged, and continue to expressly
acknowledge, that infant plaintiff GLD is a qualified individual with a disability pursuant
to Title IX.

80. Title IX provides: “no person in the United States shall, on the basis of sex, be excluded
from participation in, be denied the benefits of, or be subjected to discrimination under
any educational program or activity receiving federal financial assistance.” 20 U.S.C.
§1681(a).

81. Physical assault, battery, sexual assault, sexual molestation and sexual harassment
are considered discrimination under the Education Amendments of 1972, 20 U.S.C.
§1681/(a), et. seq. [“Title IX”].

82. At all times relevant, defendants were under a duty to persons, such as infant plaintiff
GLD, to provide an accessible, safe, welcoming and productive living environment.
83. At all times relevant, defendants were under a duty to persons, including the infant
plaintiff GLD, to retain, hire, train, maintain, manage, supervise and control their
agents, servants and/or employees, representatives and contractors, such as
defendant “John Doe,” in order to prevent physical assault, battery, sexual assault,
sexual molestation, sexual harassment and other forms of discrimination; including,
but not limited to, that which was perpetrated by defendant LAM/KM/MK upon the

infant plaintiff GLD.

84. At all times relevant, defendants were under a duty to persons, such as the infant
plaintiff GLD, to research, create, generate, maintain, modify and evaluate standard
operating procedures, protocols, rules, regulations to prevent discrimination and a
violation of a person’s civil rights and civil liberties; including but not limited to,

unwanted sexual advances, threats of violence, violence, physical assault, battery,

18
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 19 of 26

sexual assault, sexual molestation, sexual harassment sexual misconduct and other
outrageous conduct on the part of their agents, servants and/or employees,
representatives and contractors.

85. At all times relevant, defendants otherwise were under a duty to plaintiffs to recognize
and prevent discrimination and a violation of a person’s civil rights and civil liberties;
including but not limited to, unwanted sexual advances, threats of violence, violence,
physical assault, battery, sexual assault, sexual molestation, sexual harassment
sexual misconduct and other outrageous conduct on the part of their agents, servants
and/or employees, representatives and contractors.

86.At all times relevant, defendants were under a duty to persons to retain, hire, train,
educate, monitor, supervise and control their agents, servants and/or employees,
representatives and contractors, whose acts and/or omissions, or deliberate
indifference either caused, or substantially contributed to, the aforesaid physical and
sexual assaults, discrimination and violations of civil rights and civil liberties.

87.Due to, or as a consequence of, the breaches of duty, discrimination and violations of
civil rights and civil liberties aforesaid, the infant plaintiff GLD endured unwelcome,
severe and pervasive and otherwise offensive physical assault, battery, sexual assault,
sexual molestation and sexual harassment at her school due to the negligence,
carelessness, recklessness, deliberate indifference, willful & wanton misconduct,
intentional conduct or bad faith failure acts and/or omissions of defendants.

88.As a result of defendants’ acts and/or omissions to act as aforesaid, infant plaintiff
GLD suffered severe and permanent physical, psychological and emotional injuries;
including, but not limited to, aggravations and exacerbations of prior and ongoing

physical, psychiatric, psychological and emotional conditions; diffuse physical and

19
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 20 of 26

bodily injuries, internal injuries, fear, anxiety, stress, anger, depression, diminished
cognitive and motor skills, weight gain & weight loss, loss of and/or diminished
memory, diminished social skills and functioning and loss of enjoyment of life.

89.Plaintiff GD also has suffered the serious, ongoing and permanent loss and/or
diminishment of the services, relationship and companionship of her daughter, infant
plaintiff GLD; including, but not limited to, having incurred, and will continue in the
future to incur, the monetary costs & expenses associated with the care of her infant
daughter; having expended, and will continue in the future to expend, additional time
and effort to care for her infant daughter; and, having incurred, and will in the future
continue to incur, serious, ongoing and permanent harm to her usual & customary
household, family and employment duties as well as her social activities and other
pursuits.

90.Due to, or as a consequence of, the breaches of duty, discrimination and violations of
civil rights and civil liberties aforesaid, plaintiffs have suffered damages in an amount
to be determined at trial.

Fourth Count
Violation of the Due Process and Equal Protection Clauses
of the
Fourteenth Amendment to the United States Constitution
via 42 U.S.C. §1983 & §1988

91.Plaintiffs repeat and reiterate each and every prior allegation as if set forth herein at
length.

92.At all times relevant, infant plaintiff GLD was and is a qualified individual with a

disability pursuant to the Americans with Disabilities Act or 1990, 42 U.S.C §12101,

20
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 21 of 26

 

et seq. [“ADA”], §504 of the Rehabilitation Act of 1973, 29 U.S.C. §794 and the
Education Amendments of 1972, 20 U.S.C. §1681(a), et. seq. [“Title IX”).

93. At all times relevant, defendants have acknowledged, and continue to expressly
acknowledge, that infant plaintiff GLD is a qualified individual with a disability pursuant
to the Americans with Disabilities Act or 1990, 42 U.S.C §12101, et seq. [“ADA”], 8504

of the Rehabilitation Act of 1973, 29 U.S.C. §794 and the Education Amendments of

 

 

1972, 20 U.S.C. §1681(a), et. seq. [“Title IX”].

94.For all the reasons set forth in the First Count, Second Count and Third Count aforesaid,
defendants’ acts and omissions and/or deliberate indifference reflects a custom and
practice of condoning, permitting, allowing physical and sexual assaults by their
agents, servants and/or employees, representatives and contractors, such as
defendant LAM/KM/MK such that it shocks the conscience.

95.For all the reasons set forth in the First Count, Second Count and Third Count aforesaid,
defendants’ refusal and/or neglect to research, create, generate, maintain, modify and
evaluate standard operating procedures, protocols, rules, regulations to prevent
discrimination and a violation of a person’s civil rights and civil liberties; including but
not limited to, unwanted sexual advances, threats of violence, violence, physical
assault, battery, sexual assault, sexual molestation, sexual harassment sexual
misconduct and other outrageous conduct on the part of their agents, servants and
employees, representatives and contractors otherwise invites, causes and/or permits
such discrimination and violations of civil rights and civil liberties, such that it shocks
the conscience.

96.Due to, or as a consequence of, the breaches of duty, discrimination and violations of

civil rights and civil liberties aforesaid, the infant plaintiff GLD endured unwelcome,

21
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 22 of 26

severe and pervasive and otherwise offensive physical assault, battery, sexual assault,
sexual molestation and sexual harassment at her school due to the negligence,
carelessness, recklessness, deliberate indifference, willful & wanton misconduct,
intentional conduct or bad faith failure acts and/or omissions of defendants.

97.As a result of defendants’ acts and/or omissions to act as aforesaid, infant plaintiff
GLD suffered severe and permanent physical, psychological and emotional injuries;
including, but not limited to, aggravations and exacerbations of prior and ongoing
physical, psychiatric, psychological and emotional conditions; diffuse physical and
bodily injuries, internal injuries, fear, anxiety, stress, anger, depression, diminished
cognitive and motor skills, weight gain & weight loss, loss of and/or diminished
memory, diminished social skills and functioning and loss of enjoyment of life.

98.Plaintiff GD also has suffered the serious, ongoing and permanent loss and/or
diminishment of the services, relationship and companionship of her daughter, infant
plaintiff GLD; including, but not limited to, having incurred, and will continue in the
future to incur, the monetary costs & expenses associated with the care of her infant
daughter; having expended, and will continue in the future to expend, additional time
and effort to care for her infant daughter; and, having incurred, and will in the future
continue to incur, serious, ongoing and permanent harm to her usual & customary
household, family and employment duties as well as her social activities and other
pursuits.

99.Due to, or as a consequence of, the breaches of duty, discrimination and violations of
civil rights and civil liberties aforesaid, plaintiffs have suffered damages in an amount

to be determined at trial.

22
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 23 of 26

Fifth Count
Negligence/Negligent Supervision/Negligent Infliction of Emotional Distress

100. Plaintiffs repeat and reiterate each and every prior allegation as if set forth
herein at length.

101. At all times relevant, defendants were under a duty to plaintiff, GLD, pursuant
to New York law, to act as reasonably prudent persons and entities given the
circumstances then and there existing to prevent, recognize and/or stop the
discrimination and violations of civil rights and civil liberties noted aforesaid.

102. At all times relevant, as public entities, defendants were under a special duty
to plaintiffs, in loco parentis, to act prudently as reasonable public entities, authorities,
administrators and personnel, to prevent, recognize and/or stop the discrimination
and violations of civil rights and civil liberties noted aforesaid.

103. At all times relevant, defendants either caused or created the dangerous
conditions and situations, discrimination and violations of civil rights and civil liberties
aforesaid either neglected or refused to timely remedy same.

104. At all times relevant, defendants had actual and/or constructive notice of the
dangerous conditions and situations, discrimination and violations of civil rights and
civil liberties aforesaid either neglected or refused to timely remedy same.

105. Due to, or as a consequence of, the breaches of duty, discrimination and
violations of civil rights and civil liberties aforesaid, the infant plaintiff GLD endured
unwelcome, severe and pervasive and otherwise offensive physical assault, battery,
sexual assault, sexual molestation and sexual harassment at her school due to the

negligence, carelessness, recklessness, deliberate indifference, willful & wanton

23
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 24 of 26

misconduct, intentional conduct or bad faith failure acts and/or omissions of
defendants.

106. As a result of defendants’ acts and/or omissions to act as aforesaid, infant
plaintiff GLD suffered severe and permanent physical, psychological and emotional
injuries; including, but not limited to, aggravations and exacerbations of prior and
ongoing physical, psychiatric, psychological and emotional conditions; diffuse physical
and bodily injuries, internal injuries, fear, anxiety, stress, anger, depression,
diminished cognitive and motor skills, weight gain & weight loss, loss of and/or
diminished memory, diminished social skills and functioning and loss of enjoyment of
life.

107. Plaintiff GD also has suffered the serious, ongoing and permanent loss and/or
diminishment of the services, relationship and companionship of her daughter, infant
plaintiff GLD; including, but not limited to, having incurred, and will continue in the
future to incur, the monetary costs & expenses associated with the care of her infant
daughter; having expended, and will continue in the future to expend, additional time
and effort to care for her infant daughter; and, having incurred, and will in the future
continue to incur, serious, ongoing and permanent harm to her usual & customary
household, family and employment duties as well as her social activities and other
pursuits.

108. Due to, or as a consequence of, the breaches of duty, discrimination and
violations of civil rights and civil liberties aforesaid, plaintiffs have suffered damages

in an amount to be determined at trial.

24
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 25 of 26

Wherefore, plaintiffs respectfully demand a trial by jury seeking judgment in their favor as
follows:

1. On the First Count pursuant to the Americans with Disabilities Act of 1990, for actual
and compensatory damages for their economic and non-economic loss, for punitive
and exemplary damages where applicable and for all costs, fees & disbursements,
including attorneys’ fees, plus interest and costs of suit.

2. On the Second Count for discrimination in violation of Section 504 of the rehabilitation
Act of 1973, for actual and compensatory damages for their economic and non-
economic loss, for punitive and exemplary damages where applicable and for all costs,
fees & disbursements, including attorneys’ fees, plus interest and costs of suit.

3. On the Third Count for discrimination in violation of Title IX of the Educational
Amendments Act of 1972, for actual and compensatory damages for their economic
and non-economic loss, for punitive and exemplary damages where applicable and for
all costs, fees & disbursements, including attorneys’ fees, plus interest and costs of
suit.

4. On the Fourth Count for discrimination in violation of the Due Process and Equal
Protection clauses of the Fourteenth Amendment to the United States Constitution, for
actual and compensatory damages for their economic and non-economic loss, for
punitive and exemplary damages where applicable and for all costs, fees &
disbursements, including attorneys’ fees For attorneys’ fees pursuant to 42 U.S.C.
1983 and 42 U.S.C. 1988(b), plus interest and costs of suit.

5. On the Fifth Count for negligence/negligent supervision/negligent infliction of

emotional distress, for actual and compensatory damages for their economic and non-

25
Case 1:19-cv-04314-AT Document 19 Filed 07/29/19 Page 26 of 26

economic loss, for punitive and exemplary damages where applicable and for all costs,

fees & disbursements, including attorneys’ fees, plus interest and costs of suit.

6. For attorneys’ fees where otherwise available to plaintiffs, pursuant to 42 U.S.C. 1983

and 42 U.S.C. 1988(b).

7. For punitive and exemplary damages, where applicable, and for all costs, fees &

disbursements, including attorneys’ fees, plus interest and costs of suit.

8. For injunctive relief as this Honorable Court may deem just and proper.

9. For such other and further relief as This Honorable Court deems just and proper.

Jury Demand

Plaintiffs demand a trial by jury on all issues pursuant to the Seventh Amendment to the

United States Constitution and Rule 38 of the Federal Rules of Civil Procedure.

Dated: July 21, 2019
New York, New York

Respectfully submitted.

The Mandel Law Firm

370 Lexington Avenue, Suite 505

New York, NY 10017

212.697.7383 phone

{6157 fax 4
andellawfirfn.gom

on

)
e
 wme712]

Attorneys for plaintiffs GLD, an infant by her
mother and natural guardian, GD, and GD,
individually, plaintiffs.

  
      

by: Williany

26
